United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Homestead, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1319
Issued: February 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant filed a timely appeal from a December 28, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
FACTUAL HISTORY
On July 24, 2009 appellant, then a 33-year-old biological science technician, filed a
traumatic injury claim (Form CA-1) alleging that on July 23, 2009 she sustained hearing loss in
her right ear, when she was ascending from her third scuba dive of the day. She claims she felt a
squeeze in her right ear and upon surfacing had vertigo, pain and loss of hearing.

By letter dated August 3, 2009, the Office requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding her employment history and nonoccupational exposure to noise. The
Office also requested medical documentation pertaining to any treatment she had received for ear
or hearing problems.
Appellant responded to the Office request by letter dated August 26, 2009. She stated
that she had been an employee of the National Park Service for four years and her regular duties
included scuba diving for several hours a day. Appellant further explained that no ear protection
is available for use while scuba diving and that she was not exposed to any noise that could cause
hearing loss. She stated that her hearing loss was temporary and that she had recovered
completely.
In a July 24, 2009 emergency report, Dr. Leonel Cordova, a treating physician, diagnosed
appellant with acute otalgia, right ear barotraumas probable. Appellant was advised not to work
or dive for one week until released.
Appellant also submitted a July 31, 2009 audiology report from Dr. Charles Kosove, a
Board-certified otolaryngologist, to show that she had recovered completely from her hearing
loss. The audiology report revealed hearing thresholds of 10 decibels on the left and 10 decibels
on the right.
By decision dated September 4, 2009, the Office denied appellant’s claim on the grounds
that she did not establish fact of injury. It found that appellant had established the occurrence of
the claimed July 23, 2009 employment incident but failed to establish a diagnosed condition
resulting from the employment incident.
On September 11, 2009 appellant requested review of the written record. In support of
her request, she submitted a September 11, 2009 witness statement from Michelle Tongue, a
biological technician and coworker, reported that appellant told her that she suffered an ear
injury immediately after the incident occurred. Ms. Tongue stated that they had done multiple
dives on July 23, 2009 and during the last dive appellant suffered an ear injury when ascending
from depth. She noted that appellant was visibly in pain and had lost hearing in the affected ear.
By letter dated September 2, 2009, the employing establishment responded to the
Office’s request for additional information. Amanda Bourque, appellant’s supervisor, stated that
all statements on the (Form CA-1) were accurate to the best of her knowledge. She noted that
appellant’s injury was sustained while ascending from an underwater scuba dive and that no ear
protection is available for scuba diving. Ms. Bourque further stated that appellant was not
exposed to loud noises or any damaging noise for an extended period of time in the workplace.
Along with this statement, the employing establishment also submitted a National Park Service
position description for her assignment as a biological science technician.
In a July 24, 2009 medical report, Dr. Cordova noted appellant’s chief complaint as pain
and hearing loss in her right ear which had begun the previous day. He reported that she
sustained ear trauma when diving the day before and found moderate erythema and mild dullness

2

of the tympanic membrane with mild loss of tympanic membrane landmarks. Dr. Cordova
diagnosed appellant with acute otalgia.
In a July 24, 2009 Florida Workers’ Compensation Uniform Medical Treatment/Status
Reporting Form, Dr. Cordova indicated by check mark that appellant’s injury was work related,
diagnosing her with probable barotraumas of the right ear. He further indicated by check mark
that there was no preexisting condition contributing to the current medical disorder and that the
injury in question was the major contributing cause for the reported medical condition, the
treatment recommended, and the functional limitations and restrictions determined.
By decision dated December 28, 2009, an Office hearing representative affirmed the
Office’s September 4, 2009 decision, as modified, to reflect that appellant suffered from hearing
loss. The hearing representative found, however, that the medical evidence did not support that
her ear condition was causally related to the diving incident on July 23, 2009.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or occupational
disease.4
When an employee claims that he sustained an injury in the performance of duty she
must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. She must also establish that
such event, incident or exposure caused an injury.5 Once an employee establishes that she
sustained an injury in the performance of duty, she has the burden of proof to establish that any
subsequent medical condition or disability for work, for which he claims compensation is
causally related to the accepted injury.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. This medical opinion must include an
accurate history of the employee’s employment injury and must explain how the condition is
related to the injury. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his claim. The claimant has the burden of establishing by the weight of
reliable, probative and substantial evidence that the condition for which compensation is sought
is causally related to a specific employment incident or to specific conditions of the employment.
As part of this burden, the claimant must present rationalized medical opinion evidence, based
upon a complete and accurate factual and medical background, establishing causal relationship.9
However, it is well established that proceedings under the Act are not adversarial in nature and,
while the claimant has the burden of establishing entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.10
The Office accepted that the July 23, 2009 incident occurred and that appellant suffered
from pain and hearing loss in the right ear. It denied her claim, however, on the grounds that the
evidence failed to establish a causal relationship between the July 23, 2009 diving incident and
her hearing loss. The Board finds that the medical evidence of record supports a causal
relationship between appellant’s work activities and her hearing loss.
In a July 24, 2009 medical report, Dr. Cordova diagnosed appellant the day after the
incident with acute otalgia, right ear barotrauma. He noted her chief complaint as right ear pain
and hearing loss, reporting that she sustained ear trauma when diving the day before. Upon
7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

See E.J., 61 ECAB ___ (Docket No. 09-1481, issued February 19, 2010); see also Virginia Richard, claiming as
executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); Brian E. Flescher, 40 ECAB 532, 536 (1989);
Ronald K. White, 37 ECAB 176, 178 (1985).
10

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 9; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

4

examination, Dr. Cordova noted moderate erythema and mild dullness and loss of landmarks in
appellant’s tympanic membrane. In a July 24, 2009 Florida Workers’ Compensation Medical
Treatment form, he reported that her injury was work related with no preexisting condition
contributing to the medical injury. Dr. Cordova further indicated that the injury in question was
the major contributing cause for the medical condition. While his reports did not offer an
unequivocal opinion or fully describe the mechanism of the injury, he provided an opinion, based
on examination findings and an accurate factual and medical background, that appellant
sustained an injury on July 23, 2009 due to the accepted diving incident.
Dr. Kosove’s July 31, 2009 report displayed appellant’s audiogram test results but failed
to provide a diagnosis or state any causal relationship between her hearing loss and the July 23,
2009 diving incident. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.11
While none of the reports of appellant’s attending physicians is completely rationalized,
they are consistent in indicating that she sustained an employment-related injury to her right ear.
Though the reports are not sufficient to meet her burden of proof to establish the claim, they
strongly suggest and support a relationship between the July 23, 2009 diving incident and her
right ear hearing loss.12
Appellant’s Form CA-1 stated that she sustained hearing loss in her right ear when she
was ascending from a dive on July 23, 2009. In an August 3, 2009 factual statement, she
reported that her regular duties at the National Park Service include scuba diving for several
hours a day with no available ear protection for use. Appellant further stated that she was not
exposed to any noise which could cause hearing loss.
Appellant also submitted a September 11, 2009 witness statement from Michelle Tongue,
her coworker, stated that appellant told her she suffered an ear injury when ascending from her
dive and noted that appellant was visibly in pain and could not hear out of the affected ear. By
letter dated September 2, 2009, the employing establishment stated that all of the statements on
the Form CA-1 were accurate.
There is no dispute that the injury was witnessed and promptly reported to appellant’s
supervisor. Ms. Tongue was an eyewitness to appellant’s outward signs of pain and the inability
to hear out of her right ear immediately after ascending from the scuba dive. Further, the
employing establishment supported the factual statements of the claim and confirmed that
appellant was diving on July 23, 2009. No dispute exists as to fact of injury as appellant sought
medical treatment the following day and provided a consistent recessitation of facts as to the
time, place and manner of the injury.

11

C.B., 61 ECAB ___ (Docket No. 09-2027, issued May 12, 2010); S.E., 60 ECAB __ (Docket No. 08-2214,
issued May 6, 2009).
12

See Virginia Richard, supra note 9.

5

The Board finds that the evidence submitted by appellant which contains a history of
injury, an absence of any other noted trauma and an opinion that the right ear hearing loss was
causally related to the July 23, 2009 diving incident is sufficient, to require further development
of the record.
On remand, the Office should further develop the medical evidence by requesting that
Dr. Cordova submit a rationalized medical opinion on whether the right ear pain and hearing loss
was causally related to the July 23, 2009 diving incident. After such development of the case
record as the Office deems necessary, a decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision.
Issued: February 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

